THE COURT,
at last term, overruled the defendant’s demurrer [Case No. 17,982], but the judgment was not entered until this term; and the jury being now called to be sworn to inquire of damages,—
THE COURT refused to suffer the defendant to file the plea offered.
Mr. Taylor then offered the general issue to the breach assigned.
THE COURT intimated that they would not permit the plea, unless the judgment on the demurrer should be struck out, and the demurrer withdrawn.
Mr. Taylor refused to withdraw the demurrer, and the writ of inquiry was executed.